Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

 Response to Amendments
The Amendment filed 6/3/2022 has been entered. Claims 21-25, 27-33, 35-36, 38, 40-41, 43 and 45 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 4/6/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-22, 24, 35, 40-41, 43 and 45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0073284 to Bates et al., in further view of U.S. Patent No. 5,779,672 to Dormandy, Jr.
Regarding claim 21, Bates et al. discloses a method of treating one or more urinary conditions (paragraph 16) in a patient, the method comprising: 
advancing a delivery device (Fig. 3) to a target tissue (large tissue 42, which can be urinary tract tissue, paragraph 16) in a urethra, a ureter, or a bladder in the patient (paragraph 16), where the delivery device comprises a flexible member (catheter 38) with an expandable balloon (balloon 26) arranged thereon, the expandable balloon (balloon 26) being configured to expand from a first compressed configuration (uninflated state, Fig. 3) to a second expanded configuration ( inflated state, Fig. 5), and where at least a portion of the delivery device (stent 10 and/or balloon 26) has a drug-eluting layer (drug coating) comprising one or more drugs (stent 10 is coated with drug, paragraph 90 and/or balloon 26 is coated with bioactive material 28, paragraph 88); 
positioning the expandable balloon (balloon 26) at the target tissue with the delivery device (paragraph 90 and paragraph 15); 
allowing release of one or more drugs from the drug eluting layer to the target tissue (paragraphs 88 and/or 90 and paragraph 15); and 
expanding the expandable balloon from the first compressed configuration (uninflated state, Fig. 3) to the second expanded configuration (inflated state, Fig. 5) to contact the target tissue (balloon 26 is shown as being in contact with the target tissue 42 in Fig. 5) (paragraph 15).
Bates et al. further discloses withdrawing the flexible member (catheter 38) after positioning the expandable balloon (balloon 26) (compare Figs. 3 and 5). 
Bates et al. does not expressly state that the expandable balloon is left positioned at the target tissue in the inflated state.
Dormandy, Jr. teaches detaching the expandable balloon (balloon 12) from the flexible member (catheter 26) after expanding the expandable balloon (col. 1, lines 37-40 and col. 6, lines 17-21); and withdrawing the flexible member (catheter 26) after detaching the expandable balloon (balloon 12), thereby leaving the expandable balloon (balloon) positioned at the target tissue in the second expanded configuration (col. 1, lines 37-40 and col. 6, lines 17-21) in order to provide a permanent occluding implant at the target site (col . 6, lines 17-21).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device and method of Bates et al. so that the balloon is detachable and left behind at the target site in the inflated state, as taught by Dormandy Jr., in order to provide a permanent occluding implant at the target site (col. 6, lines 17-21 of Dormandy Jr.).
The device and method of Bates et al., as modified by the method steps taught by Dormandy, Jr., will hereinafter be referred to as the modified device and method of Bates et al., and Dormandy, Jr. 
Regarding claim 22, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the one or more drugs comprises an anti- inflammatory drug (paragraph 14), an anesthetic drug, a numbing drug, an antibiotic or antibacterial agent (paragraph 22), an antifungal agent, an antiviral agent, an antiseptic, or a combination thereof (see listing in paragraph 22).
Regarding claim 24, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the one or more drugs comprises paclitaxel (paragraphs 22, 58, 61, 65).
Regarding claim 35, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches further comprising delivering an expandable device (stent 10) comprising one or more biodegradable polymer filaments (stent 10 is made up of structure 12, which can be a biodegradable polymer or a variety of biodegradable polymers; paragraph 46).
Regarding claim 40, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the expandable balloon (balloon 26) in the second expanded configuration (inflated state, Fig. 5) is configured to displace the target tissue (target tissue 42) in multiple directions (see Fig. 5).
Regarding claim 41, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the expandable balloon (balloon 26) in the second expanded configuration (inflated state, Fig. 5) is configured to dilate the target tissue (target tissue 42) near the expandable balloon (balloon 26) (see Fig. 5).
Regarding claim 43, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the flexible member comprises an atraumatic distal tip (shown in Figs. 3 and 5).
Regarding claim 45, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the expandable balloon (balloon 26) is biodegradable (paragraph 20 discloses that the balloon is made from polyamide (which can be biodegradable), nylon 12 (which can be biodegraded), or polyethylene (which is biodegradable over a long period of time)). 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al., in further view of Dormandy, Jr., in further in view of U.S. Publication No. 2003/0064965 to Richter.
Regarding claim 25, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, but neither Bates et al. nor Dormandy, Jr. expressly state that the flexible member comprises one or more drug- eluting layers.
Richter teaches that it is known in the relevant art of drug coated stent delivery balloon catheters to coat the entirety of the balloon catheter device (paragraph 49). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the flexible member of the modified device and method of Bates et al., and Dormandy, Jr., to contain a drug-eluting layer, as taught by Richter, since coating the flexible member/catheter body can be therapeutically useful (paragraph 49 of Richter).

Claims 27-33 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al., in further view of Dormandy, Jr., in further in view of U.S. Publication No. 2003/0135268 to Desai. 
Regarding claims 27-32, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the device of Bates et al. is used in treating urinary conditions (paragraphs 11, 16, and 45), but nether Bates et al. nor Dormandy, Jr. specify the urinary condition.
Desai teaches a method of treating one or more urinary conditions in a patient, the method comprising: advancing a delivery device (catheter 124; paragraphs 65-66 and Fig. 18) to a target tissue in a urethra, a ureter, or a bladder in the patient (wall 150 of urinary tract 142), where the delivery device comprises a flexible member (probe/catheter 130) with an expandable device (balloon 134 and stent 136) arranged thereon, the expandable device (balloon 134 and stent 136) being configured to expand from a first compressed configuration (uninflated state, paragraphs 65-66) to a second expanded configuration (inflated state, paragraphs 65-66), and where at least a portion of the delivery device has a drug-eluting layer comprising one or more drugs (stent 136 is coated in drugs; see paragraphs 7, 60 and 61 and Figs. 12 and 14); positioning the expandable device (balloon 134 and stent 136) at the target tissue with the delivery device (paragraphs 65-66); allowing release of one or more drugs from the drug-eluting layer to the target tissue (stent 136 is coated in drugs; see paragraphs 7, 60 and 61 and Figs. 12, 14 and 18); and expanding the expandable device (uninflated state, paragraphs 65-66) is from the first compressed configuration (uninflated state, paragraphs 65-66) to the second expanded configuration (inflated state, paragraphs 65-66) for contact against the target tissue (wall 150 of urinary tract 142: see paragraphs 65- 66).
Desai further teaches that the one or more urinary conditions comprises at least one of urinary incontinence, urinary obstruction (swollen/enlarged prostate; paragraph 66), benign prostatic hypertrophy, or a combination thereof, as recited in claim 27; that positioning the expandable device (balloon 134 and stent 136) with the delivery device (catheter 124) at a location between a wall of a urinary passageway (wall 150 of urinary tract 142) and an obstruction (opposite wall of urinary tract 142 obstructing the urinary passageway due to swollen/enlarged prostate; paragraph 66), as recited in claim 28; deploying the expandable device (balloon 134 and stent 136) positioned with the delivery device (catheter 124) to create a channel in the urinary passageway (urinary tract 142) allowing urine to bypass the obstruction (title, abstract, and paragraphs 4, 65-66 and Fig. 18), as recited in claim 29; deploying the expandable device (balloon 134 and stent 136) positioned with the delivery device (catheter 124) in the urinary passageway (urinary tract 142) to prevent obstruction of the urinary passageway (by a swollen/enlarged prostate; see paragraphs 4, 65-66 and Fig. 18), as recited in claim 30; deploying the expandable device (balloon 134 and stent 136) further comprises delivering the expandable device (balloon 134 and stent 136) to at least one of the bladder and the urethra (urethra; see Fig. 18) to prevent obstruction of the urinary passageway (urinary tract 142 is the urethra; see paragraphs 4, 65-66 and Fig. 18), as recited in claim 31; and deploying the expandable device (balloon 134 and stent 136) further comprises delivering the expandable device (balloon 134 and stent 136) in the first compressed configuration (uninflated state, paragraphs 65-66) to a location between a wall (wail 150) of the ureter (urinary tract 142, which is the ureter) and the obstruction (opposite wall of urinary tract 142 obstructing the urinary passageway due to swollen/enlarged prostate; paragraph 66), and wherein the method further comprises deploying the expandable device (balloon 134 and stent 136) to create a channel in the urinary passageway allowing urine to bypass the obstruction (title, abstract, and paragraphs 4, 65-66 and Fig. 18), as recited in claim 32.
It would have been obvious to one of ordinary skill in the art before the invention was made to have used the device/expandable balloon of the modified device and method of Bates et al., and Dormandy, Jr., to perform the urinary treatment steps taught by Desai, since Bates et al. expressly teaches that the device of Bates et al. is for use treating urinary conditions (paragraphs 11, 16 and 45 of Bates et al.); the device of Bates et al., Dormandy, Jr., and Desai, are similar in structure and means of operation; and since using the device of Bates et al. to perform the method steps of Desai would be effective for treating a urinary obstruction (paragraphs 65-66 of Desai).
The modified device and method of Bates et al. and Dormandy, Jr., in view of Desai will hereinafter be referred to as the modified device and method of Bates et al., Dormandy, Jr., and Desai.
Regarding claim 33, the modified device and method of Bates et al., Dormandy, Jr., and Desai teaches the claimed invention as discussed above concerning claim 28, and Bates et al. further teaches expanding the expandable balloon (balloon 26) from the first compressed configuration (uninflated state, Fig. 3) to the second expanded configuration (inflated state, Fig. 5) dilates the target tissue (target tissue 42) near the delivery device (Fig. 5).
Regarding claim 38, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further suggests that the expandable balloon (balloon 26) surrounds an outer surface of the flexible member (catheter 38) (a distal tip end of catheter 38 is shown in Figs. 3 and 4). However, neither Bates et al. nor Dormandy, Jr., expressly state that the expandable balloon surrounds an outer surface of the flexible member.
Desai teaches a method of treating one or more urinary conditions in a patient, with a delivery device (catheter 124; paragraphs 65-66 and Fig. 18) that comprises a flexible member (probe/catheter 130) with an expandable device (balloon 134 and stent 136) arranged thereon, the expandable device (balloon 134 and stent 136) being configured to expand from a first compressed configuration (uninflated state, paragraphs 65-66) to a second expanded configuration (inflated state, paragraphs 65-66), and wherein the expandable balloon (balloon 134) surrounds an outer surface of the flexible member (probe/catheter 130) (see Fig. 18).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the device and method of Bates et al. and Dormandy, Jr., so that the expandable balloon surrounds an outer surface of the flexible member, as taught by Desai, since Bates et al. suggests this configuration of the expandable balloon and the flexible member (Figs. 3 and 5) and since Desai shows this configuration (Fig. 18) is a known construction for balloon catheters used in urinary treatment methods.

Claims 23 and 36 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bates et al., in further view of Dormandy, Jr., in further in view of U.S. Publication No. 2003/0040790 to Furst.
Regarding claim 23, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 21, and Bates et al. further teaches that the balloon (balloon 26) and/or stent (stent 10) is coated in drugs (stent 10 is coated with drug, paragraph 90 and/or balloon 26 is coated with bioactive material 28, paragraph 88), but neither Bates et al. nor Dormandy, Jr., expressly state that the one or more drugs comprises an alpha- blocker, imipramine, an antispasmodic, a 5-alpha reductase inhibitor, or a combination thereof.
Furst teaches an expandable (abstract and paragraph 2) urinary stent (expandable stent 20) (paragraph 12) coated in one or more drugs (paragraph 29), wherein the one or more drugs comprises an alpha-blocker, imipramine, an antispasmodic, a 5-alpna reductase inhibitor, or a combination thereof (paragraph 29), in order to deliver a biological agent into a body cavity, organ or other part of the body where the stent is deployed (paragraph 2), which is useful because such drugs can have desirable therapeutic effects (paragraph 17). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the drug coating of the expandable urinary stent of the modified device and method of Bates et al., and Dormandy, Jr. to be one or more of the drug coatings taught by Furst et al. since the drug coatings of Furst deliver a biological agent into a body cavity, organ or other part of the body where the stent is deployed (paragraph 2 of Furst), which is useful because such drugs can have desirable therapeutic effects (paragraph 17 of Furst).
Regarding claim 36, the modified device and method of Bates et al., and Dormandy, Jr. teaches the claimed invention as discussed above concerning claim 35, and Bates et al. further teaches that the expandable device (stent 10) comprises one or more biodegradable polymer filaments (paragraph 46), and Bates et al. further discloses that those filaments are formed in a diamond pattern (Figs. 3-5), but  neither Bates et al. nor Dormandy, Jr., expressly teach that a distal end of the expandable device and a proximal end of the expandable device are defined by each of the diamond shapes.
Furst teaches an expandable (abstract and paragraph 2) urinary stent (expandable stent 20) (paragraph 12) wherein the biodegradable polymer (paragraph 80) filaments (elongated elements 50) that form the stent (expandable stent 20) are arranged to form a series of diamond shapes (see Figs. 1 and 2), and wherein a distal end of the expandable device and a proximal end of the expandable device (expandable stent 20) are defined by each of the diamond shapes (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the form of the proximal and distal ends of the stent of the modified device and method of Bates et al., and Dormandy, Jr. to include a distal end of the expandable device and a proximal end of the expandable device defined by each of the diamond shapes, as taught by Furst, since Bates et al. teaches that the expandable member (stent 10) has a diamond pattern (Figs. 3-5) and since Furst teaches that this is a known design for expandable urinary stents (Fig. 1 of Furst). 
Response to Arguments
Applicant’s arguments in the Response dated 6/3/2022 with regard to the claims have been considered but are moot as they do not apply to the current art rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783